Citation Nr: 9918702
Decision Date: 08/09/99	Archive Date: 09/09/99

DOCKET NO. 96-20 345               DATE AUG 09, 1999

On appeal from the decision of the Department of Veterans Affairs
Regional Office in New Orleans, Louisiana

ORDER

The following corrections are made in a decision issued by the
Board in this case on July 8, 1999:

On page 2, Conclusion of Law #1, "The criteria for an
extraschedular total disability rating for compensation based on
individual unemployability have not been met" is corrected to read
"The criteria for an extraschedular total disability rating for
compensation based on individual unemployability have been met."

H.N. SCHWARTZ 
Member, Board of Veterans' Appeals



Citation Nr: 9918702  
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-20 345 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total rating for compensation based on 
individual unemployability.

2.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to May 
1976.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection is in effect for a seizure disorder, 
which is evaluated as 40 percent disabling.

2.  Service connected seizure disorder results in symptoms of 
cognitive and amnesic deficits that create a marked 
interference with employment.

3.  Seizure disorder is manifested by no more than an average 
of one minor seizure per week.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular total disability 
rating for compensation based on individual unemployability 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.16 (1998).

2.  Seizure disorder is no more than 40 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.124a, Diagnostic Code 8910 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total Rating Based on Individual Unemployability

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (1998).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. 
§§ 4.16(a),4.19 (1998), Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).

In turning to the facts of the instant appeal, the Board 
notes that service connection is in effect for a seizure 
disorder and a 40 percent evaluation has been assigned.  
Under 38 C.F.R. § 4.16(a) (1998), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  The evaluation of 
the appellant's service connected disabilities does not meet 
the specific schedular standards so as to warrant further 
consideration under this regulation.  Therefore, there is no 
legal merit to the claim based upon schedular requirements.  
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).


Extraschedular Consideration

In the Board's February 1998 Remand, the RO was instructed to 
explain any determination not to refer the case for 
extraschedular consideration.  In the August 1998 
Supplemental Statement of the Case, the RO expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The RO determined that consideration of an 
extraschedular evaluation was not in order as there was no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization.  The Board disagrees.

The appellant has contended and testified that he is 
unemployable due to any potential employer's reluctance to 
undertake the employment of someone prone to seizures.  The 
Diagnostic Codes for rating seizure disorders acknowledges 
this reality.  Notes to the rating criteria advise:

Epilepsy and Unemployability: (1) Rating 
specialists must bear in mind that the 
epileptic, although his or her seizures 
are controlled, may find employment and 
rehabilitation difficult of attainment 
due to employer reluctance to the hiring 
of the epileptic.  (2) Where a case is 
encountered with a definite history of 
unemployment, full and complete 
development should be undertaken to 
ascertain whether the epilepsy is the 
determining factor in his or her 
inability to obtain employment.  (3) The 
assent of the claimant should first be 
obtained for permission to conduct this 
economic and social survey.  The purpose 
of this survey is to secure all the 
relevant facts and data necessary to 
permit of a true judgment as to the 
reason for his or her unemployment and 
should include information as to:  (a) 
Education; (b) Occupations prior and 
subsequent to service; (c) Places of 
employment and reasons for termination; 
(d) Wages received; (e) Number of 
seizures.  (4) Upon completion of this 
survey and current examination, the case 
should have rating board consideration.  
Where in the judgment of the rating board 
the veteran's unemployability is due to 
epilepsy and jurisdiction is not vested 
in that body by reason of schedular 
evaluations, the case should be submitted 
to the Director, Compensation and Pension 
Service.  

The Board has undertaken an additional review of the evidence 
in this regard.  In addition to stating that he will not get 
hired when a potential employer finds out he has a seizure 
disorder, he has also contended that he lost his job with the 
Post Office when he had seizures that caused him to stare at 
the mail for undetermined periods of time so that he could 
not perform his job.  

A Social and Industrial Survey conducted in August 1995 
reported that the appellant complete high school and had 3 
years of college.  From 1980 to 1984 he was a plant worker at 
UOP.  He was laid off in 1984.  He attended college between 
1984 and 1989 and worked odd jobs.  Between 1990 and 1995 he 
was employed as a maintenance man for Sam's.  He left that 
employment to pursue a career with the Post Office.  He 
worked for one month.  He started having seizures every other 
day.  The appellant indicated that finding a job was very 
difficult for him due to having seizures or a seizure 
disorder.  A supplemental Social and Industrial Survey was 
conducted in October 1996.  The appellant still not employed 
and stated that all perspective employers told him they could 
not hire him due to his seizures.  He was no longer seeking 
employment, as he was discouraged.  He tended to stay close 
to home and worked in his yard.

He was discharged from his employment with the Post Office 
after little more than one month's work in May 1995 for what 
was stated as failure to meet the requirements of the 
position.  

In June 1995, the Social Security Administration decided that 
although the appellant may have had seizures, they did not 
occur often enough or with such severity to prevent him from 
performing his usual daily activities.

A VA examiner in October 1996 concluded that the appellant 
had a cognitive and amnestic disorder due to his seizure 
disorder.

A psychological evaluation was conducted in November 1996 by 
a clinical psychologist.  He concluded that the testing 
suggested a longstanding history of seizure disorder with 
memory difficulties since April 1979.  There were significant 
cognitive and memory deficits.  He had an occupational 
history of multiple jobs in unskilled, minimum wage positions 
which were beneath his estimated premorbid level of ability 
as assessed from test data and inferences based on early 
occupational achievement in the Air Force.  The nature of his 
deficits would seem to preclude employment in all but low 
level, highly structured minimum wage positions.  In this 
regard the examiner strongly suspected that his difficulties 
in obtaining and keeping employment have stemmed primarily 
from the deficits noted as opposed to the appellant's belief 
that he was unemployable due to his seizure disorder.

The evidence also consists of a February 1996 letter from a 
VA physician that was submitted as part of the appellant's 
application for reduced bus fare.  The physician stated that 
the appellant's disability was a seizure disorder and that 
this disability prevented him from obtaining employment.

The Board has carefully considered all the evidence and on 
balance finds that the evidence supports a finding of an 
unusual disability picture.  His employment history reflects 
a decreasing ability to obtain and maintain employment, as 
evidenced by his release from the Post Office shortly after 
he was hired.  Most probative were statements by a VA 
physician in February 1996 that the seizure disorder 
prevented employment, the October 1996 medical opinion that 
the cognitive and amnestic disorders were due to his seizure 
disorder, and the November 1996 medical opinion that his 
difficulties in obtaining and keeping employment stemmed 
primarily from the cognitive and memory deficits.  When 
balanced against a more remote Social Security Administration 
assessment and a Social and Industrial Survey that does not 
make any conclusions, the medical opinions prevail.  Taken 
together, the positive evidence consists of two competent 
medical opinions that the seizure disorder has caused 
thinking and memory deficits resulting in unemployability.  
Accordingly, an unusual disability picture has been drawn and 
extraschedular consideration is warranted.

The Board notes that in the August 1998 Supplemental 
Statement of the Case, the RO did not address the October 
1996 VA examination that concluded that the appellant had a 
cognitive and amnestic disorder due to his seizure disorder.  
The Board declines to speculate on the reason for leaving out 
this positive evidence in the RO's consideration of an 
extraschedular evaluation.  The Board further declines to 
Remand this issue to decide whether the cognitive and amnesic 
disorders warrant separate ratings.  The issue before the 
Board is whether the seizure disorder results in 
unemployability outside of the usual schedular 
considerations.  We find that it does.

Increased Rating Seizure Disorder

Service connection for a seizure disorder was granted in June 
1976 and a 20 percent evaluation was assigned from date of 
discharge.  In November 1978, a rating decision was issued 
that amended the June 1976 rating decision and reduced the 
evaluation to 10 percent from March 1979 based on 
improvement.  The 20 percent evaluation was thereafter 
restored.  

In May 1996, the appellant filed a claim for an increased 
rating for his service connected seizure disorder.  In 
February 1996, the RO increased the evaluation to 40 percent.  
The appellant disagreed with the assigned evaluation.  The 
Board remanded the appeal in February 1998.  The RO was 
instructed to schedule the appellant for a period of 
hospitalization and observation to determine and detail the 
nature of the service connected seizure disorder with 
consideration given to the appellant's complaints and his 
wife's testimony.  Additionally, the RO was to issue a 
Supplemental Statement of the Case that addressed the report 
of J. L., Ph.D. and to explain a determination not to refer 
the case for extraschedular consideration.

An RO decision awarding an increase in a veteran's 
disability rating, but not awarding the maximum benefit 
allowed, does not fully resolve the administrative appeal 
from the original rating, rather, the appeal initiated by 
the notice of disagreement with the original rating remains 
pending unless the veteran withdraws it.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The appellant has not withdrawn 
his appeal.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center, a 
VA examination was conducted and the appellant testified 
before the RO.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of 
a schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

The appellant is evaluated under Diagnostic Code 8910 for 
epilepsy, grand mal.  This Diagnostic Code directs rating 
under the General Rating Formula for Major and Minor 
Epileptic Seizures.  For major and minor epileptic seizures 
averaging at least 1 major seizure per month over the last 
year (100 percent); averaging at least 1 major seizure in 3 
months over the last year or more than 10 minor seizures 
weekly (80 percent); averaging at least 1 major seizure in 4 
months over the last year or 9 to 10 minor seizures per week 
(60 percent); for at least 1 major seizure in the last 6 
months or 2 in the last year or averaging at least 5 to 8 
minor seizures weekly (40 percent); for at least 1 major 
seizure in the last 2 years or at least 2 minor seizures in 
the last 6 months (20 percent); or for a confirmed diagnosis 
of epilepsy with a history of seizures (10 percent).  
Explanatory notes provide that when continuous medication is 
shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  This rating is not to be 
combined with any other rating for epilepsy.  There will be 
no distinction between diurnal and nocturnal major seizures.  
A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.

May 1995 records from his Post Office employment do not 
reference seizure disorder.

A June 1995 Social Security Administration letter denied 
benefits based on a claim that he became disabled in May 1994 
due to a seizure disorder.  The medical evidence showed that 
although he may have had seizures, they did not occur often 
enough or with such severity to prevent him from performing 
his usual daily activities.

A VA examination was conducted in August 1995.  The appellant 
complained of seizures about once a month.  He was taking no 
medication because it made him fall down.  When he had a 
seizure he felt tired and wanted to sleep.  His wife reported 
that he bites his tongue, his eyes roll back and he falls 
down.  He was discharged from the Post Office for failure to 
meet performance standards.  He would stop to look at the 
mail and might not know how long he was looking at it.  This 
suggested that he was having some type of a partial seizure.  
He was a rather fast-talking individual who walked with a 
normal gait.  Tandem walking was normal, Romberg test was 
negative.  He performed the heel-to-knee test fairly well and 
tended to slightly overshoot on each side.  Position was 
intact and other sensory was also intact over the trunk, 
extremities, head and neck.  The facial expression was normal 
and there was neither nystagmus nor strabismus.  Pupillary 
reflexes were normal.  The fundi were normal and extraocular 
movements were normal.  He showed a generalized hyporeflexia 
in all four extremities.  There was no tremor and Babinski 
and Hoffman signs were absent.  The neurological examination 
was entirely normal.  There was no evidence of psychiatric 
abnormalities.  The impression offered was that the appellant 
probably did have a continuing partial seizure disorder 
diagnosed only from history and it could be that the 
electroencephalogram would not show anything.  The test 
results indicated a normal waking adult electroencephalogram.  
X-rays of the skull revealed intact inner and outer tables.  
The sella turcica was unusual and a repeat study was 
recommended with better positioning.

In a Social and Industrial Survey conducted in August 1995, 
the appellant reported seizures every other day.  During the 
interview, his responses were delayed but appropriate.  He 
was not taking any medication.

There is a copy of a February 1996 letter from a VA physician 
written for the purpose of obtaining reduced bus fare that 
indicated that the appellant's disability was a seizure 
disorder, that it was permanent, that it prevented him from 
obtaining employment and that he was able to ride the bus 
safely and without assistance.

An electroencephalogram in May 1996 was very minimally 
abnormal and showed irregular theta activity on several brief 
occasions.  This was localized to the left frontal temporal 
region and was a non-specific abnormality.  Definite 
epileptiform activity was not seen.

In May 1996 VA Medical Center notes the appellant reported 
that he had taken no seizure medications since 1979.  He 
reported no seizure activity and he was considered stable 
medically.

A supplemental Social and Industrial Survey was conducted in 
October 1996.  During a typical day he stuck close to home in 
case he had a seizure.  He tended to yard work.  He had an 
equilibrium problem and did not run.  He had a seizure at 
night at least once a month.  His wife told him about it if 
it was severe enough to wake her.  He awakened with red spots 
on his lips and face and felt that a seizure had occurred 
when this happened.

A VA psychiatric examination was conducted in October 1996 by 
a Clinical Psychologist.  In summary the results of the 
testing suggested a longstanding and documented history of 
both grand mal and petit mal seizures.  Memory difficulties 
were documented since at least April 1979.  Cognitive 
deficits were noted.  Diagnoses were an amnesic disorder and 
a cognitive disorder, not otherwise specified.  His current 
Global Assessment of Functioning score was 50.  In a separate 
October 1996 examination report, the physician-examiner 
concluded with a diagnosis of cognitive and amnesic disorder 
due to seizure disorder.  A separate epilepsy examination 
noted an entirely normal neurological examination and 
recommended a period of hospitalization for the purpose of an 
adequate diagnosis.

A sleep-deprived electroencephalogram was conducted in 
November 1996.  Photic stimulation and hyperventilation were 
used as additional activation procedures.  The results were 
abnormal due to the presence of intermittent left frontal 
slowing.  The abnormality was etiologically non-specific but 
would indicate left frontal dysfunction.  The absence of 
seizure activity on the examination did not exclude the 
possibility of epilepsy.

In April 1997 VA Medical Center records the appellant 
continued to report one nocturnal seizure per week that was 
not well described.  He reported waking up with a lacerated 
lip.  There was no urinary incontinence.  His wife confirmed 
occasional shaking.  A brain computed tomography scan was 
reported as normal.  On neurological examination he appeared 
hypomanic and anxious.  He complained of having poor memory 
and concentration.  His motor, sensory, gait and coordination 
skills were within normal limits.  The diagnosis was complex 
partial seizures with secondary generalization and a non-
focal neurological examination.

In July 1997 VA Medical Center notes the appellant reported 
one event during the day when he lost track of time and then 
awoke and noticed the inside of his mouth was sore.  This was 
the first one to happen during the day.  He reported 
approximately 11 events in the past 6 weeks.  His wife did 
not report any events during those times.  The examiner 
concluded with rule-out diagnoses of epilepsy, parasomnia, 
and non-epileptic events.

He was admitted in February 1998 for a 10-day period of 
observation and to clarify his diagnosis.  The appellant 
underwent video and 24-hour continuous 
electroencephalographic recording.  At the time of admission 
the appellant was reporting at least one nocturnal seizure 
per week.  He would typically not awaken during the seizure 
and then notice a red spot on his lip the next morning.  He 
reported a history of nocturnal episodes of flailing arm 
movements, unresponsiveness and brief confusion but these 
were extremely rare and had not occurred in several years.  
During the course of hospitalization, his medication was 
tapered.  He reported one episode during his admission.  He 
had been lying in bed during the evening and going in and out 
of sleep for a couple of hours.  He awoke and noticed the 
right side of his lip was red.  He told the nurse that he had 
a typical seizure while he was sleeping and bit his lip.  
Preliminary review of the electroencephalogram was 
unremarkable during this interval.  There was no overt 
behavioral alterations noticed during the two-hour sleep 
interval on the videographic recordings.  His medication was 
tapered-off.  His discharge diagnosis was nonepileptic 
events.

VA Medical Center notes from March 1998 indicated that the 
neurological assessment was unremarkable.  He had been off 
medication for 6 weeks and had no seizures.  He noted a red 
spot on his lip once during this period which the examiner 
indicated was non-epileptic.  Rule-out seizures was the 
continuing diagnosis.

The appellant testified before the RO in July 1996.  He 
reported having seizures once a month.  He was not taking any 
medication.  He wakes up sometimes in the morning and his 
bottom lip has red spot on it but he did not know how it got 
there.  He does not have any balance.  He does not drive any 
more.  His wife also testified.  When the appellant had a 
seizure he would bite his tongue and become incoherent.  He 
shakes him and calls his name.  It takes a while to bring him 
back around.  He goes "mmm, mmm" and it lasts about 5 
seconds, 5 minutes and it could last longer.  Additionally, 
the appellant has submitted statements in support of the 
claim that reiterates his testimony and also diary his 
complaints of headaches and seizure activity.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against a higher 
evaluation.  There is no competent evidence of 1 major 
seizure in the last 6 months or 2 in the last year or an 
average of at least 5 to 8 minor seizures weekly so as to 
merit the higher evaluation.  The appellant is already 
service connected for a seizure disorder.  Evaluation of a 
seizure disorder is based entirely on frequency of seizure 
activity.  As to frequency; competent, consistent lay 
testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted, and the frequency 
of the seizures should be ascertained under the ordinary 
conditions of life (while not hospitalized) 38 C.F.R. § 4.121 
(1998).  Therefore, the Board has considered the appellant's 
and his wife's testimony regarding the frequency of his 
seizure activity.  

First, neither he nor his wife report major or minor seizure 
activity of a frequency commensurate with the higher 
evaluation.  The reports during this appeal period generally 
indicate an average of one minor seizure per week, which does 
not rise to the level warranting an evaluation greater than 
40 percent.  

Second, the Board does not view 38 C.F.R. § 4.121 as an 
absolute prohibition.  Frequency should be determined (not 
must be) under the ordinary conditions of life, but in this 
case, the period of observation and hospitalization conducted 
in February 1998 resulted in exceedingly probative evidence 
that cannot be ignored by the Board.  During the 10 days the 
appellant was continuously monitored, there was no seizure 
activity.  On the one occasion that he reported a typical 
seizure and a red spot on his lip, no seizure activity was 
noted on electroencephalogram or video monitoring.  The 
appellant's testimony indicated that he is only aware that he 
has had a nocturnal seizure by noting a red spot on his lip 
the next morning.  He has used the indicia of a red spot on 
his lip to determine and report the frequency of his seizure 
activity under the ordinary conditions of his life.  The 
examiners have demonstrated through two different testing 
modes that this indicia is not related to seizure activity.  
Accordingly, even if the appellant and his wife had testified 
to seizure activity commensurate with the higher evaluation, 
their lay testimony as to frequency would not be accepted 
since it is based on a false premise that a red spot on his 
lip in the morning meant he had a seizure the night before. 

Third, the standard for lay evidence requires that such 
evidence be competent and consistent.  The Board notes that 
the appellant has described seizure activity as one-per-
month, as one-per-week, and as every other day.  The lay 
testimony is inconsistent.  In regard to competence, the 
medical evidence was employed not so much for determining 
frequency, but to establish the competence of the lay 
statements.  Clearly, what the lay informant considered to be 
seizure activity was rejected by the medical professionals, 
thereby establishing that the lay testimony is not competent.

Finally, the additional medical evidence likewise does not 
demonstrate frequency that warrants a higher evaluation.  
Lacking any competent evidence that warrants a higher 
evaluation, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

An extraschedular total disability rating for compensation 
purposes is granted subject to the controlling regulations 
applicable to the payment of monetary awards.  An increased 
evaluation for seizure disorder is denied.



           
     H. N. SCHWARTZ
     Member, Board of Veterans' Appeals


 

